Exhibit 10.1

GEM SOLUTIONS INC
7935 Airport Pulling Road
Naples, FL 34109

February 28, 2007

Mr. Mark Sampson

 

Dear Mark:

As a result of having to downsize GEM Solutions, Inc. (“GEM” or the “Company”),
GEM has agreed to accept your resignation as Chief Executive Officer.


1.                                       YOUR RESIGNATION WILL BE EFFECTIVE AS
OF THE CLOSE OF BUSINESS ON WEDNESDAY JANUARY 31,  2007.


2.                                       YOU SHALL ALSO BE PAID, NO LATER THAN
MARCH 15, 2007, FOR ALL UNUSED VACATION TIME EARNED AND ACCRUED THROUGH JANUARY
31, 2007.  IN ADDITION YOU WILL BE REIMBURSED FOR ANY APPROVED BUSINESS EXPENSES
INCURRED ON OR BEFORE YOUR RESIGNATION DATE WHEN A TRANSACTION FOR GEM IN
COMPLETE.


3.                                       PROVIDED GEM CONTINUES TO MAKE GROUP
HEALTH INSURANCE COVERAGE AVAILABLE TO ITS EMPLOYEES, GEM SHALL PAY ANY
APPLICABLE MONTHLY PREMIUM ON YOUR BEHALF, FOR THE PERIOD FEBRUARY 1, 2006
THROUGH APRIL 30, 2007 AT THE SAME LEVEL OF BENEFIT AS YOU AND YOUR SPOUSE AND
OTHER BENEFICIARIES PARTICIPATED IN ON JANUARY 31, 2007. IN THE EVENT THAT GROUP
HEALTH INSURANCE COVERAGE BECOMES AVAILABLE TO YOU DURING THE PERIOD FEBRUARY 1
2007 THROUGH APRIL 30, 2007, AS A RESULT OF ANY SUBSEQUENT EMPLOYMENT, GEM’S
OBLIGATIONS WITH RESPECT TO THIS PARAGRAPH OF THIS LETTER SHALL CEASE AS OF NO
LATER THAN THE FIRST DAY IN WHICH SUCH GROUP HEALTH INSURANCE COVERAGE BECOMES
AVAILABLE TO YOU.


4.                                       GEM WILL AUTHORIZE AND ISSUE TO YOU
200,000 SHARES OF COMMON STOCK IN CONSIDERATION FOR UNPAID SALARY AND OPTIONS TO
PURCHASE 2,000,000 SHARES OF COMMON STOCK FOR SEVERANCE.  THESE OPTIONS WILL
HAVE AN EXERCISE PRICE OF $0.40 PER SHARE AND SHALL BE VESTED AND EXERCISABLE IN
FULL UNTIL JANUARY 31, 2009.  WITHIN FIVE (5) DAYS OF THE EFFECTIVE DATE OF THIS
LETTER, THE COMPANY WILL ISSUE INSTRUCTION FOR THE SHARES TO BE ISSUED AND
DELIVER TO YOU AN OPTION AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT B. 
FAILURE TO DO SO SHALL RENDER THE TERMS OF THIS LETTER VOID.


5.                                       GEM MAY SECURE YOUR SERVICES AS AN
INDEPENDENT AGENT TO MARKET AND SELL GEM SOFTWARE OR SOLICIT QUALIFIED
INVESTORS, SUBJECT TO OUR REACHING AN AGREEMENT AS TO THE TERMS AND CONDITIONS
OF AN INDEPENDENT AGENT OR FINDERS AGREEMENT.


6.                                       FOR PURPOSES OF THIS LETTER, THE
“COMPANY” SHALL MEAN GEM AND ALL OF ITS DIVISIONS, PARENTS, SUBSIDIARIES,
AFFILIATES OR RELATED ENTITIES.


--------------------------------------------------------------------------------



7.                                       YOU WILL BE ALLOWED TO KEEP YOUR
COMPANY-PROVIDED PC, HOWEVER ALL COMPANY DATA WILL BE REMOVED FROM THIS COMPUTER
BY A GEM TECHNICIAN ON OR BEFORE APRIL 28, 2007 PLEASE CONTACT BRIAN ELLIS TO
MAKE PROPER ARRANGEMENTS FOR THIS TO OCCUR.  THE CONVEYANCE OF THE FORGOING
EQUIPMENT TO YOU DOES NOT INCLUDE THE CONVEYANCE OR PAYMENT FOR ANY SERVICE FEES
OF ANY KIND OR ANY LICENSE AGREEMENTS OR SOFTWARE SUPPORT.


8.                                       YOU WILL NOT RECEIVE THE COMPENSATION
AND BENEFITS SPECIFIED HEREIN, UNLESS YOU SIGN AND DATE WHERE INDICATED BELOW
ACCEPTING THE TERMS AND CONDITIONS OF THIS LETTER AND RETURN THIS LETTER TO ME
AND DO NOT REVOKE YOUR ACCEPTANCE.  ONCE YOU ACCEPT THE TERMS AND CONDITIONS OF
THIS LETTER, YOU MAY REVOKE YOUR ACCEPTANCE FOR A PERIOD OF SEVEN (7) DAYS
FOLLOWING THE DATE YOU EXECUTE THIS LETTER.  ANY REVOCATION WITHIN THIS PERIOD
MUST BE SUBMITTED IN WRITING TO JOHN E. BAKER, CHIEF EXECUTIVE OFFICER, GEM
SOLUTIONS, INC., 7935 AIRPORT PULLING ROAD N., SUITE 201, NAPLES, FL 34109.  THE
REVOCATION MUST BE PERSONALLY DELIVERED, OR MAILED AND POST MARKED WITHIN SEVEN
(7) DAYS OF YOUR ACCEPTANCE OF THIS LETTER.  THIS LETTER SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED.


9.                                       DURING THE MONTH OF FEBRUARY 2007, YOU
SHALL MAKE YOURSELF AVAILABLE AND COOPERATE IN PROVIDING ASSISTANCE TO THE
COMPANY IN CONCLUDING ANY BUSINESS OR LEGAL MATTERS.  WHILE THE COMPANY SHALL
HAVE NO OBLIGATION TO COMPENSATE YOU FOR SAID TIME OTHER THAN AS SET FORTH IN
THIS LETTER, THE COMPANY WILL REIMBURSE YOU FOR ALL REASONABLE AND NECESSARY
OUT-OF-POCKET EXPENSES ACTUALLY INCURRED BY YOU AS A RESULT OF YOUR PERFORMANCE
OF YOUR OBLIGATIONS UNDER THIS PARAGRAPH OF THIS LETTER, PROVIDED YOU RECEIVES
THE PRIOR WRITTEN APPROVAL FOR THE EXPENSES FROM ME OR THE INDIVIDUAL THEN
HOLDING THE OFFICE OF CEO OF GEM.  YOUR COOPERATION AND ASSISTANCE UNDER THIS
PARAGRAPH OF THIS LETTER SHALL NOT UNREASONABLY INTERFERE WITH ANY EMPLOYMENT
SEARCH YOU ARE UNDERTAKING OR ANY SUBSEQUENT EMPLOYMENT OBTAINED BY YOU AND YOU
SHALL BE PERMITTED TO TAKE ANY PERSONAL TIME OFF, PROVIDED SUCH REQUEST IS
REASONABLE.


10.                                 YOU REPRESENT AND ACKNOWLEDGE THAT AS AN
EMPLOYEE OF THE COMPANY YOU HAD ACCESS TO AND WERE ENTRUSTED WITH THE COMPANY’S
CONFIDENTIAL AND PROPRIETARY BUSINESS INFORMATION AND/OR TRADE SECRETS.  AT ALL
TIMES PRIOR TO, DURING, AND FOLLOWING YOUR SEPARATION YOU HAVE MAINTAINED AND
WILL MAINTAIN SUCH INFORMATION IN STRICT CONFIDENCE AND HAVE NOT DISCLOSED AND
WILL NOT DISCLOSE THE INFORMATION TO ANY THIRD PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF ME OR THE INDIVIDUAL THEN HOLDING THE OFFICE OF CEO OF GEM.  IN ORDER
TO COMPLY WITH THESE OBLIGATIONS AND DUTIES, YOU SHALL CONTACT ME OR THE
INDIVIDUAL THEN HOLDING THE OFFICE OF CEO OF GEM PRIOR TO MAKING ANY DISCLOSURE
OF ANY BUSINESS INFORMATION ABOUT THE COMPANY.

2


--------------------------------------------------------------------------------



11.                                 YOU AGREE THAT YOU SHALL, NO LATER THAN
MARCH 16, 2007, RETURN TO GEM ALL PROPERTY OF THE COMPANY IN YOUR POSSESSION OR
CONTROL WHICH REFER OR RELATE TO THE COMPANY’S BUSINESS, OR WHICH ARE OTHERWISE
THE PROPERTY OF THE COMPANY, INCLUDING, BUT NOT LIMITED TO, ALL CONFIDENTIAL AND
PROPRIETARY BUSINESS INFORMATION, PAPERS, DOCUMENTS, LETTERS, INVOICES, NOTES,
MEMO­RANDA, KEYS, RECORDS, CUSTOMER AND SUPPLIER LISTS, CUSTOMER AND SUPPLIER
MATERIALS OR DOCUMENTS, COMPUTERS, COMPUTER DATA, OFFICE EQUIPMENT, AND
EMPLOYMENT RECORDS, WHICH WERE CREATED BY YOU OR OTHER EMPLOY­EES, AGENTS AND
MEMBERS OR SUPPLIERS OF THE COMPANY IN THE COURSE OF THEIR EMPLOYMENT AND/OR
RELATIONSHIP WITH THE COMPANY, AS WELL AS COPIES OR MULTIPLE VERSIONS THEREOF,
REGARDLESS OF THE FORM OR MEDIUM RETAINED OR STORED IN (INCLUDING PAPER,
ELECTRONIC OR DIGITAL FORM).  YOU SHALL NOT RETAIN IN YOUR POSSESSION OR CONTROL
ANY REPRODUCTIONS, COPIES OR FACSIMILES THAT ARE THE PROPERTY OF THE COMPANY OR
THAT RELATE IN ANY WAY TO THE BUSINESS OF THE COMPANY.


12.                                 EXCEPT AS SET FORTH IN PARAGRAPH 13, BY
SIGNING THIS LETTER AND AGREEING TO ITS TERMS, YOU KNOWINGLY AND VOLUNTARILY
RELEASE AND FOREVER DISCHARGE THE COMPANY AND ITS CURRENT OR FORMER OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES OR AGENTS, AND RELATED PARTIES, AND/OR ALL OF
ITS AND THEIR HEIRS, EXECUTORS, ASSIGNS (HEREINAFTER COLLECTIVELY THE “RELEASED
PARTIES”) FROM ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, GRIEVANCES,
LIABILITIES, OBLIGATIONS, PROMISES, DAMAGES, AGREEMENTS, RIGHTS, DEBTS AND
EXPENSES (INCLUDING CLAIMS FOR ATTORNEYS’ FEES AND COSTS) OF EVERY KIND, EITHER
IN LAW OR IN EQUITY, WHETHER CONTINGENT, MATURE, KNOWN OR UNKNOWN, OR SUSPECTED
OR UNSUSPECTED, WHICH YOU, YOUR HEIRS, EXECUTORS, ADMINISTRATORS AND ASSIGNS
EVER HAD, NOW HAS OR MAY PRESENTLY HAVE, FOR OR BY REASON OF ANY CAUSE, MATTER
OR THING WHATSOEVER, FROM THE BEGINNING OF THE WORLD TO THE DATE HEREOF
INCLUDING, BUT NOT LIMITED TO, ANY CLAIM THAT ARISES OUT OF:

(a)           your employment with or separation from the Company;

(b)           any allegation, claim or violation arising under Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1966, as amended,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967,
as amended, Sections 1981 through 1988 of Title 42 of the United States Code,
the Older Workers Benefits Protection Act, the Equal Pay Act, as amended, the
Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973,  the
Federal Family and Medical Leave Act, the Worker Adjustment Retraining and
Notification Act, the Employee Retirement Income Security Act of 1974, as
amended, the Federal Fair Labor Standards Act, the Immigration Reform and
Control Act, the Occupational Safety and Health Act, the National Labor
Relations Act or any of their state or local counterparts including, but not
limited to, the Florida Civil Rights Act, the Florida Equal Pay Law, the Florida
Wage Discrimination Law, the Florida AIDS Act, the Florida Discrimination on the
Basis of Sickle Cell Trait Law;

(c)                                  any allegation, claim or violation arising
under Florida law regarding payment of wages, termination of employment or any
other matter;

(d)                                 any other federal, state or local civil
rights, employment or human rights law or any other local, state or federal law,
regulation or ordinance;

3


--------------------------------------------------------------------------------


(e)                                  any allegation or claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation or
any allegation or claim arising under any policies, practices or procedures of
the Company;

(f)                                    any allegation, claim or violation
arising under any public policy, or under common law; or pursuant to contract or
tort, and/or

(g)                                 any claim for costs, fees or other expenses,
including attorney’s fees, incurred in these matters.


13.                                 NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, YOU ARE NOT RELEASING THE COMPANY FROM ITS OBLIGATIONS TO YOU
UNDER THOSE CERTAIN OPTION AGREEMENTS BY AND BETWEEN YOU AND THE COMPANY.


14.                                 EXCEPT AS PROVIDED IN PARAGRAPH 15, YOU
RELEASE AND DISCHARGE THE RELEASED PARTIES NOT ONLY FROM ANY AND ALL CLAIMS
WHICH YOU COULD MAKE ON YOUR OWN BEHALF, BUT YOU ALSO SPECIFICALLY WAIVE ANY
RIGHT TO BECOME, AND PROMISE NOT TO BECOME, A MEMBER OF ANY CLASS IN ANY
PROCEEDING OR CASE IN WHICH A CLAIM OR CLAIMS AGAINST RELEASED PARTIES MAY
ARISE, IN WHOLE OR IN PART, FROM ANY EVENT WHICH OCCURRED AS OF THE DATE OF THIS
LETTER.  IT IS UNDERSTOOD THAT IF YOU, BY NO ACTION OF YOUR OWN, BECOME A
MANDATORY MEMBER OF ANY CLASS FROM WHICH YOU CANNOT, BY OPERATION OF LAW OR
ORDER OF COURT, OPT OUT, SUCH MANDATORY CLASS MEMBERSHIP WILL NOT CONSTITUTE A
BREACH OF THIS LETTER, BUT YOU WILL NOT ACCEPT ANY RECOVERY FROM THE COMPANY AS
A MEMBER OF SUCH CLASS.


15.                                 YOU REPRESENT AND WARRANT THAT YOU HAVE NOT
SOLD ASSIGNED, TRANSFERRED, OR OTHERWISE CONVEYED TO ANY OTHER PERSON OR ENTITY
ALL OR ANY PORTION OF MY RIGHTS, CLAIMS, DEMANDS, ACTIONS, OR CAUSES OF ACTION
HEREIN RELEASED. YOU FURTHER REPRESENT AND COVENANT NOT TO SUE OR TO BRING, OR
ASSIGN TO ANY THIRD PERSON, ANY CLAIMS OR CHARGES AGAINST ANY OF THE RELEASED
PARTIES WITH RESPECT TO ANY MATTER COVERED BY THE RELEASE SET FORTH HEREIN, AND
NOT TO ASSERT AGAINST ANY OF THE RELEASED PARTIES ANY ACTION, GRIEVANCE, SUIT,
LITIGATION OR PROCEEDING FOR ANY MATTER COVERED BY THE RELEASE SET FORTH HEREIN
INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS ARISING FROM, OR ATTRIBUTABLE IN ANY
WAY TO, YOUR EMPLOYMENT OR INTERACTIONS WITH THE COMPANY, TO THE EXTENT THE SAME
RELATES TO ANY MATTER OR EVENT OCCURRING PRIOR TO THE DATE OF THIS AGREEMENT,
BEFORE ANY FEDERAL, STATE OR LOCAL COURT, OR ADMINISTRATIVE AGENCY, OR TO
PARTICIPATE IN ANY SUCH CHARGE OR COMPLAINT WHICH MAY BE MADE BY ANY OTHER
PERSON OR ORGANIZATION ON YOUR BEHALF UNLESS YOU ARE REQUIRED BY LAW TO DO SO;
AND IF ANY COURT OR AGENCY ASSUMES JURISDICTION OF THE SAME, YOU WILL DIRECT THE
COURT OR AGENCY TO DISMISS OR WITHDRAW IT.  YOU ALSO SHALL WITHDRAW AND/OR
DISMISS ANY SUCH PENDING CHARGES OR COMPLAINTS.  YOU FURTHER REPRESENT AND
WARRANT THAT YOU WILL NOT ENCOURAGE OR PARTICIPATE IN ANY ACTION AGAINST THE
COMPANY BROUGHT BY ANY CURRENT, FORMER OR FUTURE SHAREHOLDER OF THE COMPANY. 
YOU FURTHER REPRESENT AND WARRANT THAT YOU WILL NOT ENCOURAGE OR PARTICIPATE IN
ANY ACTION AGAINST THE COMPANY BROUGHT BY CURRENT OR FORMER EMPLOYEE UNLESS YOU
ARE REQUIRED BY LAW TO DO SO.

4


--------------------------------------------------------------------------------



16.                                 NEVERTHELESS, THIS LETTER DOES NOT PREVENT
YOU FROM:  (I) FILING A CHARGE OF DISCRIMINATION WITH THE EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION; (II) COOPERATING WITH THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION IN AN INVESTIGATION OF ALLEGED DISCRIMINATION; OR (III) TESTIFYING IN
ANY CAUSE OF ACTION WHEN REQUIRED TO DO SO BY LAW.  HOWEVER, EXCEPT WHERE
PROHIBITED BY LAW, YOU WAIVE YOUR RIGHT TO RECOVER ANY DAMAGES OR OTHER RELIEF
IN ANY CLAIM OR SUIT BROUGHT BY OR THROUGH THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION OR ANY OTHER STATE OR LOCAL AGENCY ON YOUR BEHALF UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS
AMENDED, OR THE AMERICANS WITH DISABILITIES ACT, AND UNDER ANY CLAIM OR SUIT ON
YOUR BEHALF UNDER ANY OTHER FEDERAL, STATE OR LOCAL LAW.


17.                                 NOTWITHSTANDING THAT YOUR ACTIVE EMPLOYMENT
AND SERVICE WITH THE COMPANY HAS ENDED, YOU UNDERSTAND AND ACKNOWLEDGE THAT YOU
REMAIN SUBJECT TO CERTAIN OBLIGATIONS SET FORTH IN THAT CERTAIN EMPLOYEE
CONFIDENTIALITY, NON-SOLICITATION AND WORK MADE FOR HIRE AGREEMENT BY AND
BETWEEN YOU AND THE STELLAR TECHNOLOGIES, INC. (THE PREDECESSOR IN INTEREST TO
GEM) THE TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE AS IF SET FORTH
HEREIN IN THEIR ENTIRETY.


18.                                 YOU ACKNOWLEDGE THAT THE COMPANY HAS ADVISED
YOU TO READ THIS LETTER AND THE RELEASES CONTAINED HEREIN AND TO CAREFULLY
CONSIDER ALL OF ITS TERMS BEFORE SIGNING IT.  THE COMPANY GAVE YOU AT LEAST 21
DAYS IN WHICH TO CONSIDER THIS LETTER AND THE RELEASES CONTAINED HEREIN.  THE
COMPANY, IN WRITING, ADVISED YOU TO DISCUSS THIS LETTER AND THE RELEASES
CONTAINED HEREIN WITH AN ATTORNEY (AT YOUR OWN EXPENSE) DURING THIS PERIOD IF
YOU WISHED TO DO SO AND YOU HAVE HAD SUFFICIENT OPPORTUNITY TO DISCUSS THE TERMS
OF THIS LETTER AND THE RELEASES CONTAINED HEREIN WITH AN ATTORNEY.  YOU
UNDERSTAND THE LEGAL CONSEQUENCES OF THIS LETTER AND THE RELEASES CONTAINED
HEREIN.


19.                                 NEITHER THIS LETTER NOR THE FURNISHING OF
THE CONSIDERATION FOR THIS LETTER SHALL BE DEEMED OR CONSTRUED AT ANY TIME TO BE
AN ADMISSION BY EITHER THE COMPANY OR YOU OF ANY IMPROPER OR UNLAWFUL CONDUCT. 
YOU ACKNOWLEDGE THAT YOU HAVE NOT SUFFERED ANY AGE OR OTHER DISCRIMINATION OR
WRONGFUL TREATMENT BY ANY OF THE RELEASED PARTIES.  YOU SHALL NOT BE CONSIDERED
A PREVAILING PARTY.


20.                                 THIS LETTER AND ITS TERMS ARE CONFIDENTIAL
AND YOU SHALL NOT TO DISCLOSE ANY INFORMATION REGARDING THE TERMS OF THIS
LETTER, EXCEPT TO AN ATTORNEY WITH WHOM YOU CHOOSE TO CONSULT REGARDING THIS
LETTER AND THE RELEASES CONTAINED HEREIN, YOUR FINANCIAL CONSULTANT, YOUR SPOUSE
OR AS REQUIRED BY LAW, AND YOU WILL ADVISE ANY OF THOSE PERSONS TO KEEP SUCH
INFORMATION CONFIDENTIAL.


21.                                 THE PROVISIONS OF THIS LETTER SHALL BE
DEEMED SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL
NOT AFFECT THE VALIDITY AND ENFORCEABILITY OF THE OTHER PROVISIONS OF THIS
LETTER.  IF ANY PROVISION OF THIS LETTER IS UNENFORCEABLE FOR ANY REASON
WHATSOEVER, SUCH PROVISION SHALL BE APPROPRIATELY LIMITED AND GIVEN EFFECT TO
THE EXTENT THAT IT MAY BE ENFORCEABLE, AND UNDER SUCH CIRCUMSTANCE, YOU WILL
SIGN AND AGREE TO ABIDE BY ANY DOCUMENTS PRESENTED TO YOU BY THE COMPANY THAT
ARE REASONABLY NECESSARY TO CORRECT AND CARRY OUT THE STATED INTENT OF THIS
LETTER.

5


--------------------------------------------------------------------------------



22.                                 ANY DISPUTE ARISING OUT OF THIS LETTER OR
ANY DISPUTE BETWEEN YOU AND THE RELEASED PARTIES ON ANY SUBJECT MATTER SHALL BE
TRIED WITHOUT A JURY.  YOU RECOGNIZE THAT WITH THIS PROVISION YOU ARE EXPRESSLY
AND VOLUNTARILY WAIVING YOUR RIGHT TO A JURY TRIAL AND DO SO IN ORDER TO RESOLVE
ANY FUTURE DISPUTES IN A MORE EFFICIENT AND COST-EFFECTIVE MANNER.


23.                                 IN SIGNING THIS LETTER, YOU REPRESENT AND
WARRANT THAT YOU ARE NOT RELYING ON ANY STATEMENTS, REPRESENTATIONS OR PROMISES
MADE BY ANYONE INCLUDING, BUT NOT LIMITED TO, THE RELEASED PARTIES EXCEPT AS
SPECIFICALLY SET FORTH HEREIN.


24.                                 THIS LETTER SHALL BE GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF FLORIDA, WITHOUT REGARD TO THE PRINCIPLES
GOVERNING CONFLICTS OF LAW.


25.                                 IF ANY TERM OR PROVISION OF THIS LETTER IS
HELD TO BE INVALID OR UNENFORCEABLE, THE REMAINING PORTIONS OF THIS LETTER WILL
CONTINUE TO BE VALID AND WILL BE PERFORMED, CONSTRUED AND ENFORCED TO THE
FULLEST EXTENT PERMITTED BY LAW, AND THE INVALID OR UNENFORCEABLE TERM WILL BE
DEEMED AMENDED AND LIMITED IN ACCORDANCE WITH THE INTENT OF THE PARTIES, AS
DETERMINED FROM THE FACE OF THE LETTER, TO THE EXTENT NECESSARY TO PERMIT THE
MAXIMUM OF ENFORCEABILITY OR VALIDATION OF THE TERM OR PROVISION.


26.                                 THIS LETTER MAY ONLY BE CHANGED OR MODIFIED,
AND ANY PROVISION HEREOF MAY ONLY BE WAIVED IN WRITING SIGNED BY YOU AND AN
OFFICER OR DIRECTOR OF GEM.


27.                                 THIS LETTER CONSTITUTES AND CONTAINS THE
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN YOU AND THE COMPANY AND SUPERSEDES
AND REPLACES ALL PRIOR NEGOTIATIONS AND AGREEMENTS PROPOSED OR OTHERWISE,
WHETHER WRITTEN OR ORAL, BETWEEN YOU AND THE COMPANY.

Mark, thank you for the service and dedication you provided to GEM.  We wish you
all the best in your future endeavours.

Sincerely,

 

/s/ John E. Baker

John E. Baker

CEO, GEM Solutions Inc.

 

BY SIGNING THIS LETTER, YOU STATE THAT:

A.            YOU HAVE CAREFULLY READ IT.

B.                                     YOU FULLY UNDERSTAND IT AND KNOW THAT YOU
ARE GIVING UP IMPORTANT RIGHTS AS MORE PARTICULARLY DESCRIBED IN THE LETTER AND
THE RELEASES CONTAINED HEREIN, AND PURSUANT TO ANY OTHER AGREEMENTS OR CONTRACTS
YOU MAY HAVE WITH THE COMPANY.

C.            YOU AGREE WITH EVERYTHING IN IT.

6


--------------------------------------------------------------------------------


D.                                    YOU HAVE BEEN ADVISED OF YOUR RIGHT TO
CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT.

E.                                      YOU HAVE BEEN GIVEN WHAT YOU CONSIDER TO
BE A SUFFICIENT PERIOD OF TIME TO REVIEW AND CONSIDER THIS LETTER AND THE
RELEASES CONTAINED HEREIN BEFORE SIGNING IT, AND YOU UNDERSTAND THAT FOR A
PERIOD OF SEVEN (7) DAYS AFTER SIGNING IT, YOU MAY REVOKE YOUR ACCEPTANCE OF IT
IN THE MANNER PROVIDED IN THIS LETTER.

F.                                      YOU HAVE SIGNED THIS LETTER KNOWINGLY
AND VOLUNTARILY.

G.                                     YOU AGREE THAT THE PROVISIONS OF THIS
LETTER MAY NOT BE AMENDED, WAIVED, CHANGED, OR MODIFIED EXCEPT BY AN INSTRUMENT
IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF GEM.

PLEASE READ CAREFULLY BEFORE SIGNING.  THIS LETTER INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN, FORESEEN AND UNFORESEEN, AND SUSPECTED AND UNSUSPECTED
CLAIMS.

AGREED TO AND ACCEPTED BY:

/s/ Mark Sampson

 

Mark Sampson

 

 

 

March 1, 2007

 

Dated

 

 

7


--------------------------------------------------------------------------------


EXHIBIT A


ENDORSEMENT

I, Mark Sampson, hereby acknowledge that I have been advised that I have 21 days
in which to consider the foregoing letter and voluntarily chose to sign the
letter and the releases contained therein prior to the expiration of the 21-day
period.

I declare under penalty of perjury under the laws of the State of Florida that
the foregoing is true and correct.

EXECUTED this  1   day of March, 2007 at  Vancouver, B.C.

 

    /s/ Mark Sampson

 

Mark Sampson

 

8


--------------------------------------------------------------------------------